Citation Nr: 1602538	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU), on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1978 to October 1982.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, increased the 10 percent rating assigned the Veteran's L4-5 open laminectomies and left L4-5 foraminotomy to 20 percent, from September 1, 2006.  

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in October 2009.  The Veteran's spouse was also present, but did not testify.  

In July 2011, the Board determined that the evidence of record raised a claim for a total disability rating based on individual unemployability (TDIU) and remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional action, to include referring the matter to the Director of Compensation and Pension Services for extraschedular consideration.  In January 2015, the Board denied the TDIU claim on an extraschedular basis.  

The Veteran appealed the Board's January 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, based on a Joint Motion For Remand (JMR), the Court remanded this claim to the Board for action consistent with the terms of the JMR.  

During the course of this appeal, VA contemplated not only the physical claims file, but also Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  




REMAND

The Board sincerely regrets the delay that will result from again remanding this claim to the AOJ, but according to the parties' JMR in this case, such action is required to ensure the medical record is complete.  Specifically, in April 2010, the RO assisted the Veteran by affording him a VA examination of his lumbar spine, but the report of that examination is inadequate to decide this claim.  Therein, the examiner indicated that the Veteran's service-connected lumbar spine disability precluded physical, but not sedentary, employment, but that the latter would be a challenge given the Veteran's dependence on around-the-clock morphine.  The parties to this appeal agree that this opinion is ambiguous as to whether the Veteran's service-connected disabilities preclude sedentary employment.  

In June 2014, the Veteran underwent another VA examination, including of his spine, but the examiner did not address this particular matter.  

Accordingly, this claim is REMANDED to the AOJ for the following actions:

1.  Transfer this case to the VA examiner who evaluated the Veteran in April 2010 for an addendum opinion addressing the Veteran's employability.  If this examiner is not available, indicate this fact in writing in the record after transferring the case to another VA examiner.  Ask the examiner to do the following:

a.  Review the Veteran's physical claims file and electronic records, including the April 2010 VA examination report, and indicate in writing in the record that the review included all pertinent information.  

b.  Acknowledging all service-connected disabilities and the effect of medication needed to treat those disabilities, offer an opinion as to whether the Veteran's service-connected disabilities preclude sedentary employment.  

c.  Provide rationale for the opinion.  The December 2015 opinion of a vocational specialist should be reviewed. 

2.  Review the VA examiner's opinion to ensure it complies with the previous instruction and, if it does not, return it for correction. 

3.  Undertake any further development necessary in response to the opinion, including, if appropriate, referral to the Director, Compensation and Pension Service, for extraschedular consideration.

4.  Readjudicate this claim in light of all of the evidence of record.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




